DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “switch unit configured to…”,  “switch element configured to…” in claims 4 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupuy et al. (US 20130278477 A1), hereinafter, Dupuy.

Regarding claim 9:
Dupuy discloses a method of data transmission, the method comprising: 
selectively coupling, by a switching unit (Fig. 9, SW 1-1…SW K), multiple signal paths (Fig. 9, paths 1-1 …path K) associated with distinct antenna elements (Fig. 9, Antenna 1…Antenna K) with an antenna node of the associated distinct antenna element 
 (Paragraph [0039]);
 wherein each of the distinct antenna elements is operable in a plurality of frequency bands (Paragraph [0042], simultaneous transmission/reception in multiple bands is performed, i.e. each of the distinct antenna elements is operable in a plurality of frequency band (Paragraph [0042])), each signal path configured to amplify and carry a respective signal in a frequency band for the associated distinct antenna element (Paragraphs [0054] –[0056]); and transmitting data over the selectively coupled signal paths during overlapping time periods ((Paragraph [0042], simultaneous transmission/reception in multiple bands is performed, i.e. wherein two or more of the plurality of antenna nodes associated with the different signal paths are configured to pass the signals with multiple frequency bands during overlapping time periods).

Regarding claim 10:
Dupuy discloses the method, wherein selectively coupling the signal paths associated with the distinct antenna elements comprises, for each signal path, selecting the antenna node from a plurality of antenna nodes, each of the plurality of antenna nodes of the associated distinct antenna array (Paragraph [0039], switches 1-1 through K ).selectively connect a signal path to elements of an antenna node (antennas 1-1 through antenna K).

Regarding claim 11:
Dupuy further discloses the method of claim 9, wherein frequency bands for the associated distinct antenna elements of different signal paths in the multiple signal paths are distinct frequency bands compliant with the IEEE 802.11 protocol (Paragraphs [0002] and [0039], wherein use of wifi implies signals and their frequency bands are compliant with the IEEE 802.11 protocol).

Regarding claim 12:
Dupuy further discloses the method of claim 9, wherein transmitting data over the selectively coupled signal paths during overlapping time periods includes transmitting data in three different frequency bands during the overlapping time periods (Paragraphs [0002] and [0042]. For wimax applications, three different frequency bands are used. Transceiver of Fig. 9 performs simultaneous transmission/reception in multiple bands, i.e. three different frequency bands for wimax).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dupuy in view of Aikawa (US 20190103843 A1), hereinafter, Aikawa.

Regarding claim 2:
Dupuy discloses a wireless transceiver device comprising (Fig. 9): 
a switch unit (Fig. 9, SW 1-1…SW K) coupled to a plurality of antenna nodes (Fig. 9, Antenna 1…Antenna K) by a plurality of signal paths (Fig. 9, paths 1-1 …path K) (Paragraph [0039]); and
wherein two or more of the plurality of antenna nodes associated with the different signal paths are configured to pass the signals with multiple frequency bands during overlapping time periods (Paragraph [0042], simultaneous transmission/reception in multiple bands is performed, i.e. wherein two or more of the plurality of antenna nodes associated with the different signal paths are configured to pass the signals with multiple frequency bands during overlapping time periods).
Thus, Dupuy discloses all the limitations above, but fails to explicitly disclose a conversion circuit coupled to the switch unit, the conversion circuit configured to adjust associated frequency bands of multiple signals on different signal paths and pass the signals with adjusted frequency bands.
However, Aikawa discloses a wireless transceiver device (Fig. 1) comprising
a conversion circuit (Fig. 1, Filters 21) coupled to the switch unit (Fig. 1, Switch 11), the conversion circuit configured to adjust associated frequency bands of multiple signals on different signal paths (Paragraphs [0063]-[0069], filters have respective pass bands in first and second frequency band groups, thus filters 21 adjust associated frequency bands of multiple signals on different signal paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dupuy’s transceiver to include a conversion circuit as disclosed by Aikawa thus resulting in the antennas passing the signals with adjusted frequency bands as claimed. It would have been obvious because Aikawa’s teachings result in a compact front end module that achieves the improved output impedance matching over a wide band (Paragraph [0030]).

Regarding claim 3:
Dupuy and Aikawa disclose all limitations of claim 2 above. Dupuy further discloses the wireless transceiver device, wherein each of the plurality of signal paths is both a receive signal path and a transmit signal path (Paragraph [0039]).

Regarding claim 4:
Dupuy and Aikawa disclose all limitations of claim 2 above. Aikawa discoses the wireless transceiver device of, wherein the switch unit is configured to selectively couples any one of the plurality of signal paths to the conversion circuit (Paragraphs [0060] and [0069], switch 11 selectively couples terminals 111, 112, 113, 114, 115, and 116 (claimed plurality of signal paths) to antenna, thereby coupling selected path to its respective filter 21, i.e. to the conversion circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dupuy’s transceiver to include a conversion circuit as disclosed by Aikawa. It would have been obvious because Aikawa’s teachings result in a compact front end module that achieves the improved output impedance matching over a wide band (Paragraph [0030]).

Regarding claim 5:
Dupuy and Aikawa disclose all limitations of claim 2 above.
Although in the embodiment of Fig. 9 relied upon for rejecting claim 2, Dupuy does not explicitly disclose the wireless transceiver device, further comprising a plurality of multiplexing elements coupled between the plurality of signal paths and the plurality of antenna nodes, in another embodiment, Dupuy discloses:
A wireless transceiver device (Fig. 1), comprising a multiplexing element (Fig. 1, switchplexer 118) coupled between the plurality of signal paths and the plurality of antenna nodes (Paragraph [0023]; switchplexer 118 is employed to engage one of the multiple paths depending on the band of the signal from or to the single antenna). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Dupuy’s embodiment of Fig. 9 to incorporate a multiplexer element for each antenna as disclosed in Dupuy’s embodiment of Fig. 1, thereby resulting in claimed plurality of multiplexer elements. It would have been obvious so as to provide a certain level of isolation among the multiple path (Paragraph [0023]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dupuy in view of Aikawa as applied to claim 2 above, and further in view of Hammerschmidt et al. (US 20080310487 A1), hereinafter, Hammerschmidt. 

Regarding claim 6:
Dupuy and Aikawa disclose all limitations of claim 2 above.
Dupuy discloses wireless device , wherein the signals include transmit signals to be transmitted by the wireless transceiver device and receive signals received at the wireless transceiver device, the wireless transceiver device (Paragraph [0039])  and the device has a front end (Fig. 9 is the front end).
Further Aikawa discloses the wireless transceiver device, wherein the signals include transmit signals to be transmitted by the wireless transceiver device and receive signals received at the wireless transceiver device, the wireless transceiver device further comprising: a baseband circuit (Fig. 1, circuit 4) configured to construct the transmit signals for transmission via the conversion circuit, one or more of the plurality of signal paths, and one or more of the plurality of antenna nodes and to process the receive signals received via one or more of the plurality of antenna nodes, one or more of the plurality of signal paths, and the conversion circuit; and a front-end circuit that includes the conversion circuit, the front-end circuit coupled between the baseband circuit and the plurality of signal paths (Paragraphs [0041]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dupuy’s transceiver to include a baseband circuit as disclosed by Aikawa. It would have been obvious because Aikawa’s teachings result in a transceiver with a compact front end module that achieves the improved output impedance matching over a wide band (Paragraph [0030]).
However, Dupuy and Aikawa fail to disclose the front-end circuit further including one or more digital-to-analog converters configured to change the transmit signals from a digital domain to an analog domain and one or more analog-to-digital converters configured to change the receive signals from the analog domain to the digital domain.
However, Hammerschmidt discloses transceiver (Fig. 2) with a front-end circuit (Fig. 2, AFE 206) further including one or more digital-to-analog converters (Fig. 2, D/A 218) configured to change the transmit signals from a digital domain to an analog domain and one or more analog-to-digital converters (Fig. 2, A/D 220) configured to change the receive signals from the analog domain to the digital domain (Paragraph [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant application to modify Dupuy’s front end as modified by Aikawa to include one or more digital-to-analog converters configured to change the transmit signals from a digital domain to an analog domain and one or more analog-to-digital converters configured to change the receive signals from the analog domain to the digital domain as disclosed by Hammerschmidt. It would have been obvious so as to ensure ease of digital signal processing at the transceiver while transmitting/receiving an analog signal.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637